— Crew III, J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered July 11, 1990, upon a verdict convicting defendant of the crime of rape in the first degree.
During cross examination of defendant, the People inquired as to whether he had been known by any fictitious names. Defense counsel objected on the ground that such evidence was irrelevant. The objection was overruled. On this appeal defendant contends that such ruling constitutes reversible error. We disagree. The use by a defendant of aliases may suggest to a jury that he is a person who has found it useful or necessary to conceal his identity and that such evidence might, therefore, bear on his credibility (cf., United States v Grayson, 166 F2d 863, 867). Indeed, on summation the People urged the jury to consider defendant’s use of fictitious names when evaluating his credibility. Under the circumstances of this case, we perceive no abuse of discretion by County Court in permitting inquiry into the use of aliases by defendant (see, People v Davis, 168 AD2d 218, lv denied 77 NY2d 876; People v Sharpe, 167 AD2d 296, lv denied 77 NY2d 911). To the extent that the Second Department has held otherwise (see, People v Butler, 138 AD2d 615, lv denied 71 NY2d 1024; People v Malphurs, 111 AD2d 266, lv denied 66 NY2d 616), we disagree.
Finally, we find no merit in defendant’s contention that it was error for the People to read into the record a part of defendant’s preliminary hearing testimony.
Casey, J. P., Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the judgment is affirmed.